—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered June 23, 1997, convicting him of murder in the second degree (two counts), burglary in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not err in denying the defendant’s request to charge the jury on the affirmative defense of extreme emotional disturbance (see, Penal Law § 125.25 [1] [a]). Viewing the evidence in the light most favorable to the defendant (see, People v Moye, 66 NY2d 887, 889), the trial court correctly determined that there was no reasonable interpretation of the evidence to support the requested charge. Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.